  Case 1:17-cv-01818-MN Document 29 Filed 04/25/19 Page 1 of 3 PageID #: 239



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


MAI-AJAH KEEL,                                )
                                              )
                         Plaintiff,           )
           v.                                 )          Case No. 1:17-cv-01818 MN
                                              )
DELAWARE STATE UNIVERSITY                     )
BOARD OF TRUSTEES; CANDY                      )
YOUNG, in her individual capacity;            )
PAULA DUFFY, in her individual capacity;      )
and RANDOLPH JOHNSON, in his                  )
individual capacity,                          )
                                              )
                         Defendants.          )

                   STIPULATION TO FILE A CORRECTED COMPLAINT AND TO
                     EXTEND TIME FOR PLAINTIFF TO FILE AN OPPOSITION
                           TO DEFENDANTS’ MOTION TO DISMISS


   I.      STIPULATION TO FILE A CORRECTED COMPLAINT

   WHEREAS, Plaintiff, Maj-Ajah Keel, filed her Amended Complaint on March 25, 2019 at
DI# 25;

   WHEREAS, Plaintiff’s Amended Complaint referenced an individual defendant not
previously named in Plaintiff’s original complaint;

    WHEREAS, Plaintiff inadvertently referenced this additional defendant and did not intend to
bring any claims against him;

    WHEREAS, Plaintiff seeks leave to file a corrected Amended Complaint removing all
reference to this inadvertently added defendant;

   WHEREAS, Plaintiff’s corrected Amended Complaint would make no other changes to the
previously filed Amended Complaint;

   WHEREAS, Plaintiff and Defendants agree that filing of a corrected First Amended
Complaint shall not alter the deadlines to respond to Defendants’ Rule 12(b)(6) Motion to
Dismiss Plaintiff’s First Amended Complaint (“Motion to Dismiss”) except as set forth herein.




DOCS_DE:223590.1
  Case 1:17-cv-01818-MN Document 29 Filed 04/25/19 Page 2 of 3 PageID #: 240



 II.       STIPULATION TO EXTEND TIME FOR PLAINTIFF                            TO    FILE      AN
           OPPOSITION TO DEFENDANT’S MOTION TO DISMISS


           WHEREAS, in response to Plaintiff’s First Amended Complaint, Defendants filed the

Motion to Dismiss on April 23, 2019 at DI# 28;

           WHEREAS, Plaintiff’s deadline to respond to Defendants’ Motion to Dismiss is

currently May 7, 2019;

           WHEREAS, Plaintiff requested, and Defendants agreed, to a two week extension of

Plaintiff’s deadline to respond to Defendants’ Motion to Dismiss;

           WHEREAS, the requested extension would not affect any other dates in this Action;



           IT IS HEREBY STIPULATED between the Parties, by and through their undersigned

attorneys, and subject to approval by the Court, that (1) Plaintiff may file a corrected First

Amended Complaint, (2) briefing will continue on the pending Motion to Dismiss, (3) Plaintiff’s

new deadline to respond to the Motion to Dismiss is May 21, 2019 and (4) the Defendants may

file a reply in accordance with Local District Court Rule 7.1.2 (b).




                             [Remained of page left intentionally blank]




                                                 -2-
DOCS_DE:223590.1
  Case 1:17-cv-01818-MN Document 29 Filed 04/25/19 Page 3 of 3 PageID #: 241



Dated: April 25, 2019



PACHULSKI STANG ZIEHL & JONES                    SAUL EWING ARNSTEIN & LEHR LLP
LLP

/s/ Laura Davis Jones                            /s/James D. Taylor
Laura Davis Jones (#2436)                        James D. Taylor, Jr. (#4009)
James I. Stang (CA Bar No. 94435)                1201 N. Market Street, Suite 2300
James E. O’Neill (#4020)                         Wilmington, DE 19801
919 North Market Street, 17th Floor              (302) 421-6800
Wilmington, DE 19899-8705 (Courier 19801)        James.taylor@saul.com
Telephone: (302) 652-4100
Facsimile: (302)652-4400                         Counsel for Defendants Delaware State
Email; ljones@psjlaw.com                         University Board of Trustees, Candy Young,
        jstang@psjlaw.com                        Paula Duffy and Randolph Johnson
        joneill@pszjlaw.com
-and-

THE ZALKIN LAW FIRM, P.C.
Alexander S. Zalkin (admitted pro hac vice)
Ryan M. Cohen (admitted pro hac vice)
12555 High Bluff Dive, Ste. 301
San Diego CA 92130
Telephone: (858) 259-3011
Facsimile: (858) 259-3015
Email: ryan@zalkin.com
      alex@zalikn.com
Counsel for Plaintiff, Mai-Ajah Keel


           PURSUANT TO THE STIPULATION IT IS SO ORDERED,


Dated: April__, 2019                          ______________________________________
                                              United States District Court Judge
                                              Maryellen Noreika




                                               -3-
DOCS_DE:223590.1
